 INTERSTATE BRANDS CORP.Interstate Brands Corporation and Raymond A. Ci-kan. Case 13 CA 17769August 13. 1979[)ECISION AND ORDERBY CHAIRMAN FANNIN(i NI) MEMB RS JENKINSANI) MtRPIIYOn May 18, 1979, Administrative Law Judge Don-ald R. Holley issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent.Interstate Brands Corporation, Chicago, Illinois, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:I. Delete "other" from paragraph (b).2. Add "or privileges" after "rights" in paragraph2(a).3. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent's request for oral argument is hereby denied because therecord, the exceptions, and the brief adequately present the issues and thepositions of the parties.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees becausethey engage in protected, concerted activitywithin the meaning of Section 7 of the Act.Wt: wrI. NT in any like or related mannerinterfere with: restrain, or coerce employees inthe exercise of the rights guaranteed them by theAct.WE W.I.L offer Raymond Cikan immediate re-instatement to a mechanic position and WE WI l.make him whole for any loss of pay he may havesuffered by reason of our discrimination againsthim, with interest.INTERSIATE BRANDS CORPORAIONDECISIONSI A IEMENI ()OF lII CASI:DONAL I) R. HOIlY., Administrative Law Judge: Upon acharge filed by Raymond A. Cikan on June 28. 1978. theRegional Director for Region 13 of the National Ihabor Re-lations Board issued a complaint against Interstate BrandsCorporation (herein called Respondent) on July 19. 1978.alleging that Respondent violated Section 8a)( 1 and (3) ofthe National Labor Relations Act, as amended. hb dil-charging Cikan and denying him continued employment ina different shop position on December 31. 1977. hecause hehad engaged in union and/or protected, concerted actii-ties. By answer which was timely filed, Respondent deniedthat it had engaged in the unfair labor practices alleged.The case was heard before me in Chicago. Illinois. on No-vember 15. 1978. Subsequent to the close of the hearing, theGeneral Counsel and Respondent filed briefs which havebeen carefully considered.Upon the entire record and my observation of the wit-nesses who gave testimony. I make the following:FINI)IN(S OF FAC(rI. JRISDI)('lIONRespondent. a corporation engaged in the baking ofcakes and bread for distribution among the various Statesof the United States, owns and operates a bakery facility at40 East Garfield Boulevard. Chicago. Illinois. During thecalendar year preceding issuance of the complaint. Respon-dent, in the course and conduct of its described businessoperations, derived gross revenue in excess of $500.000 andshipped goods and materials valued in excess of $50.000from its Illinois operation to States other than the State ofIllinois.Upon the admitted facts set forth above. I find that Re-spondent is, and has been at all material, an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDIt was admitted, and I find, that International OperatingEngineers of Chicago, Local No. 399 (herein called LocalNo. 399). is a labor organization within the meaning of theAct.244 NLRB No. 24IS9 I)l(CISIONS OF NATIIONAL LABOR RELATIONS BOARD111. Ilil Al I I(IGii) It NI AIR I AlBi()R PRA( I( ESA. BackAgroundDuring the latter half of 1977, Respondent was engagedin the installation of automatic equipment on the boilers inits southside plant. Its object was, inter alia. to reduce thesteam pressure in its operating boilers to something lessthan 10 pounds of pressure, thus eliminating the need forround-the-clock stationary engineers in the boilerroom.'When the installation of the automatic equipment de-scribed was begun. Respondent employed a stationary engi-neer on each of its three shifts and additionally employedone relief man to relieve the regular shift stationary engi-neers.The stationary engineers employed by Respondent in1977 were represented by Local No. 399. On November 17.1977, Local No. 399 and Respondent became signatories toa letter agreement, the body of which provides (Resp. Exh.1):This will serve to confirm the understanding withrespect to the layoff of Interstate Brands employeeswho are members of Local 399 as a result of changes inthe boiler operation which no longer requires engineerson the job:(I) The Company agrees that it will not effectuate itsschedule permanent layoffs of Robert Williamson,Anthony Pilewski, Raymond Cikan and WilliamBoss until January I, 1978.(2) Furthermore, The Company agrees that AnthonySmuksta will be allowed to retain his position untilhe retires or until he leaves the employ of Interstate.and that once this last employee has terminated, In-terstate is not obligated to fill his position.Please sign a copy of this letter so that we may for-ward same to the Company.Respondent's effectuation of the layoffs described about ledto Cikan's assertion that he had suffered discriminatorytreatment.B. The Cikan SituationCikan was employed by Respondent as a stationary engi-neer from September 1973 until December 31, 1977. Hisduties included caring for the boilers, related equipment inthe boilerroom, pumps and compressors in the basement,and the waste water room on the first floor. He was admit-tedly considered to be a good employee. Throughout hisemployment he worked on the third shift.On December I, Cikan was handed a letter which stated,inter alia (G.C. Exh. 2):Mr. Raymond Cikan:As a result of the installation of automatic equipmentand the reduction in steam pressure, we no longer re-quire Engineers on the job in the boiler room. There-The Chicago code requires attendance of a stationary engineer if boilersdevelop pressure of more than 10 pounds.fore, effective January 1, 1978, there will be a perma-nent lay-off of Local #399 Engineers.The Company will assist in any way we can to assistyou seeking future employment.Yours truly,/s/ J. W. HaighJ. W. HaighUpon receipt of the above letter. Cikan contacted LocalNo. 399's business agent, Mr. Lameka, to complain. Heindicated Lameka assured him the layoff situation was farfrom over. Thereafter, on December 12, Cikan discussedthe proposed layoff with Frank Cloud. Respondent's chiefengineer.' Cikan testified that Cloud opened the conversa-tion by stating he guessed that he (Cikan) knew about phas-ing out the engineers. When Cikan replied that he had got-ten a letter but had called Lameka, who told him it was notover yet, Cloud told him it was over. Cikan indicated heand Cloud then discussed problems which had arisen as aresult of installation of the automatic equipment on theboilers, and the conversation then turned to discussion ofCikan's assertion that jobs outside the boilerroom werewithin the engineers' jurisdiction and the stationary engi-neers could be valuable to Respondent if they were re-tained. Cloud's response was that "... it was over and thatthe union had sold us [stationary engineers] out." Cikantestified that Cloud then asked him if he would like to stayon as a mechanic on the second shift (3 to 11 p.m.)., indicat-ing that he was going to fire Steve Avilis who worked thatshift. Cikan testified Cloud was specific and indicated thathis intention was to replace Ted Paluch, who was off sickand was not expected to return. In this regard Cikan claimsCloud told him he would work Paluch's shift-the secondshift-and would have Paluch's scheduled days off.' Cikanasserts that when Cloud offered him the second shift heinformed him that Willie Austin. the foreman mechanic onnights (11 p.m. to 7 a.m.), really wanted him to stay withhim because he was not familiar with the boilers. Cloud'sresponse was that he was going to put Bud Calderon on thesecond shift and he wanted Cikan to be with him, and thathe intended to put Larry Currin, the assistant planning en-gineer, on the third shift. Cikan testified he indicated at theconclusion of the conversation that if the Company didphase out the engineers he would remain as a mechanic. Heindicated he had a sick wife and was motivated to stay onas a mechanic because the plant was close to his home.When he appeared as a witness, Cloud testified that Re-spondent was short of mechanics in December and indi-cated he had, in fact, indicated to Cikan that he could stayon after the layoff as a mechanic if he wanted to take thecut in pay that would occur. Cloud claims Cikan "made itknown that he would want the afternoon shift" and testifiedthat he told him he did not know for sure if he could work2 Respondent admits. and I find. that Frank Cloud is an agent of Respon-dent and that he is a supervisor within the meaning of Sec. 2(11 ) of the Act.ICikan testified he checked the schedule and ascertained that Paluch'sscheduled days off would have caused him to report to a mechanic on Janu-ary 2. 1978.160 INTERSTATE BRANDS CORP.it out because other people might have seniority rights andmight want to bump him off of the shift. According toCloud, the employee replied "You're the boss. You can dowhat you want." Cloud stated he tried to tell Cikan thatRespondent had a binding contract that did not always lethim do what he wanted. Cloud did not contradict Cikan'sassertion that he [Cloud] had indicated during the conversa-tion that he intended to fire Steve Avilis.4 replace Ted Pa-luch with Cikan, and transfer Bud Calderon to the secondshift.,Subsequent to his December 12 discussion with Cloud.Cikan composed a letter addressed to Kasmir Lameka.business agent of Local No. 399. and on December 17 hemailed the original document to Lameka and a cop toJ.W. Haigh, Respondent's plant manager. The letter, whichis in the record as General Counsel's Exhibit 3 states:Dear Mr. Lameka:As business Respresentative of my Union Local 399I.U.O.E. I write to you to express a most serious grei-vance [sic] against Mr. J.W. Haigh. Plant Manager ofInterstate Brands Corp. where I am presently em-ployed in the capacity of Stationary Engr.On the evening of Dec. I, 1977 1 was handed a enve-lope containing a letter dated Nov. 28. 1977 signed bhJ. W. Haigh that stated in part "Therefore, effectiveJanuary I. 1978, there will be a permanent lay-off ofLocal 399 Engineers." First thing the next morning.Dec. 2, 1 called you at your office to find out what wasgoing on. We discussed the situation in terms of ouragreement with I.B.C. We particularly discussed"SECTION 1, RECOGNITION AND UNION SE-CURITY." and our Craft Jurisdiction. You left mewith the assurance that this dispute was far from overwith.On the morning of Dec. 12, I had occasion to speakprivately with Mr. Frank Cloud Plant Engr. I.B.C. myimmediate superior. We discussed the so-called "instal-lation of automatic equipment" how poorly it was per-forming and how in fact it was now actually causingmore work for both engineers and mechanics.But even more important, we discussed that in fact theintroduction of "automatic equipment" could free usengrs. from more or less confinement in the boilerroom. Free us to operate, maintain and keep in goodrunning order all machinery and equipment necessaryfor the production of steam, refrigeration and condi-tioned air, as agreed upon in our agreement with I.B.C.Much of these most important duties are now forcedupon the already highly taxed (work-wise) mechanicmembers of Local 8. Mr. Frank Cloud further statedthat in the talks between my Union and I.B.C. thesemost pertinant [sic] facts were never mentioned by therepresentatives of my Union =399!!!'The record reveals that Steve Avilis was fired in earls January 1978.Where the testimony of Cloud and Cikan is in conflict. I credit Cikan ashe was the more impressive witness and his testimony was supported hb thatgiven by others. While Cikan did express a preference for second-shift svork.I find he made it clear he would accept third-shift work also.This conversation prompted me to again call ou onthe morning of Dec. 16. to express my grievance. andto ask you for guidance. This letter is a direct outcomeof our conversation. It is my sincere belief that a justand fair decision on this matter will be resolved by theconcerned members of a Board of Arbitration.Briefly my charges against Mr. J.W. Haigh are I (1) anattempt to break a legal and binding agreement e-tween our local union and I.B.C. (2) deception and lies.(3) discrimination and coertion [sic].I will state my case in this order on the next page ....I ) For charge t I I refer to Section 1 and Section 2 ofour Articles of Agreement made aind entered into hsand between Interstate Brands (orp. and the Inter-national Union Of Operating Engineers Local =399which is in effect till April 1. 1979. These sections ofour Legal and Binding Contract with I.B.('. seem tome quite explicits and Company statements that arecontrary can only represent mismanagement by theofficers of I.B.C. in shifting this workload to the Me-chanic members of Local =8 when in fact it is ourdut and right to perform all these duties.(2) For change =2 I quote in part M. taigh's letter oftermination to me dated Nos. 28. 1977 " we nolonger require Engineers on the job in the boilerroom. This statement is deceptive and an outrightlie. When in fact Mechanics will now he forced toperform duties and maintenance of equipment thatis traditionally historically and in no uncertain termsstated in our agreement with I.B.(. to be performedby Engineers.Another lie in this letter is " there will he a pernla-nent las-off of Local =399 ngineers." While in flactone Engineer is being retained and is now engaged intraining Mechanics to replace me and the other twoEngineers being terminated.(3) believe that in a secret meeting with the soleEngr. to remain in emplo., He was coerced withpromise of employment into training Mechanics toreplace the other three Engineers. This is discrimi-nating in that the largest demand on production andequip. is on these shifts that must be met by the leastamount of personell [sick] including the Mechanicsas compared to the first shift which is much betterstaffed and less demanding.It is my sincere belief that Mr. J.W. Haigh was misleadby other Officers and men of I.B.C. that prompted himto write this premature letter of dismissal to me andmy fellow Engineers.Most l'rul,\ Yours./s/ Ray mond A. CikanRaymond A. (ikancc: Mr. J. W. HaighWhen he appeared as a witness. Haigh testified he receivedthe letter, read it. and turned it over to the industrial rela-161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions office. He indicated he was amused rather than dis-turbed when he read the letter. While Haigh admitted hediscussed the letter with Frank Cloud, he did not indicatethe content of the discussion.During the period between December 17 and 31. Cloudclaims that Respondent's mechanics6learned that Cikanwas to be employed as a mechanic on the second shift whenthe engineers were phased out at the end of the year.7('loudtestified that one of the mechanics, Jerry Havlicek, pro-tested claiming that Cloud was breaking the contract be-cause he wanted the second-shift position himself.Cikan testified that a little after 7 a.m. on December 31he was told by the engineer who relieved him that Cloudwanted to see him. Shortly thereafter Cloud appeared, andhe and Cikan went to his office. Cikan testified that Cloudthen told him. "that Mr. Haigh had told him that he cannothire me in any way because of the letter I wrote to him." Hewas then given his week's check, a vacation check, and wasinformed he would get a severance check in the mail. Clouddenied that he discussed the December 17 letter with Cikanat any time and claimed he told him. "there's no way Icould put him on a shift, him being the newest man in mydepartment. Seniority wise, he would be bumped, and le-gally I would have a grievance from the other union." Icredit Cikan.In support of its contention that Respondent's manage-ment bore no animosity towards Cikan because he lodgedthe December 17 "grievance" which has never been actedupon by the Union, Cikan's "Notice of Separation" wasplaced in the record through the testimony of Haigh. whosigned the document which had been completed by Cloud.The "Rehire" section of the "Notice of Separation" has an"X" in the "Yes" square.Analysis and ConclusionsThe complaint in this case alleges that Respondent dis-charged and failed to retain Cikan "because of ... [hisunion and/or protected concerted activities." It further al-leges that Respondent violated Section 8(a)(3) and (I 1) of theAct by discharging and/or failing to retain him.Section 7 of the Act guarantees an employee's right, interalia, "to engage in ... concerted activities for the purpose ofcollective bargaining or other mutual aid or protection...." Section 8(a)(1) provides that an employer engages inan unfair labor practice if it interferes with, restrains, orcoerces employees in the exercise of the rights guaranteedthem in Section 7 of the Act.It is well settled that the presentation of a protest or agrievance which is based on a collective-bargaining con-tract constitutes protected, concerted activity within themeaning of the Act. See Merlyn Bunnev' and Clarence Bun-ney, partners, d/h/a Bunnev Bros. Construction Company.139 NLRB 1516, 1519 (1962), Interboro Contractors, Inc..157 NLRB 1295 (1966). enfd. 388 F.2d 495 (2d Cir. 1967);t At the time of the hearing Respondent employed 21 or 22 mechanics andone stationary engineer in Cloud's department.I By agreement with the Union. one stationary engineer was retained byRespondent after December 31. See Resp. Exh. I.C & I Air Conditioning. In(c.. McKeon (onstruction, 193NI.RB 911 (1971). and ARO. In.. 227 NLRB 243 (1976).While the same employer conduct may on occasion vio-late Section 8(a)(I) and (3) of the Act. violation of Section8(a)(3) occurs when an employer engages in discriminatoryconduct "in regard to hire or tenure of employment or anyterm or condition of employment to encourage or discour-age membership in any labor organization."Applying the foregoing principles to the instant case. Iconclude and find that by discharging Raymond (ikan andrefusing to retain him as a mechanic on December 31, 1977.Respondent violated Section 8(a)( I ) of the Act as alieged.?Having credited Cikan's version of the discharge conversa-tion. I find Respondent discharged him and revoked themechanic position offer because he made the December 17protest. As Section 7 of the Act guarantees employees theright to engage in such action and Section 8(a)( ) forbids anemployer to interfere with. restrain, or coerce an employeefor engaging in such protected activity. the 8(a)( 1 ) violationis clear.While I have credited Cikan and conclude that the dis-charge conversation standing alone proves the violation al-leged. I note that the record as a whole buttresses this find-ing. Thus, the record clearly reveals that Respondent wasshort of mechanics in Cloud's department during the periodimmediately preceding and following the phasing out of thestationary engineers, and Respondent does not dispute thefact that Cikan was offered a job as a mechanic when thestationary engineer layoff scheduled for December 31 oc-curred. Respondent defends by contending that Cikan ex-pressed a desire for work on the second shift which it couldnot give him because another employee had objected, indi-cating that he wanted to transfer to the second shift. I findthat this defense is without merit as the record fails to re-veal that Respondent cured its mechanic shortage duringthe period in question and Cikan had indicated he wouldwork what is normally thought to be the least desirableshift the third shift. In short. Respondent has not ade-quately shown a valid business reason for refusing to retainCikan as a mechanic on the second or third shift. I thereforeconclude and find that the reason assigned for the failure toretain him as a mechanic the transfer of another employeeto the second shift is a pretextual reason assigned by Re-spondent for its failure to retain Cikan and that the realreason for its refusal to retain him was its displeasure withthe employee because he lodged the December 17 protest.Such conduct violates Section 8(a)( I ) of the Act as alleged.While the complaint alleges that Respondent's conductalso violated Section 8(a)(3) of the Act, I find that the viola-tion alleged has not been proved, as the record fails to re-veal that Cikan engaged in "union" activity and it fails toreveal that Respondent terminated and failed to retain thisemployee to discourage membership in a labor organiza-tion.98 I reject Respondent's contention that Sec 10(b) of the Act precludes mefrom finding that the Act has been violated as Cikan was discharged and/ornot retained as a mechanic on December 31 1977. Thus. the conduct whichconstitutes the violation occurred within 6 months of the date the charge wasfiled -June 28. 1978.* Assuming. arguendo. that the conduct also violates Sec. 8(a(3). the rem-edy would remain the same.162 INTERSTATE BRANDS CORP.IV. THE EFFECT OF TilE UNFAIR L ABOR PRACTICE UPONCOMMERCEThe activities of Respondent set forth in section Ill.above, occurring in connection with the operations de-scribed in section 1, above. have a close, intimate. and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.CON(I USIONS OF LAWI. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in the conduct described in section III.above, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)( I) of theAct.4. Except as specifically found hereinabove. Respondenthas not violated the Act.5. The aforesaid are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act, I shall recommend that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Respondent will be required to offer Raymond Cikan re-instatement to a mechanic position or if such position nolonger exists. to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.making him whole for loss of earnings or other benefitswithin the meaning and in accord with the Board's deci-sions in F. W. Woolworth Company, 90 NLRB 289 (1950).and Florida Steel Corporation, 231 NLRB 651 (1977).10Upon the foregoing findings of fact and conclusions oflaw and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recommended:o0See. generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).ORDER"The Respondent, Interstate Brands Corporation. Chi-cago, Illinois, its officers, agents, successors. and assigns.shall:1. Cease and desist from:(a) Discharging employees because they engaged in pro-tected. concerted activity within the meaning of Section 7 ofthe Act.(b) In any other like or related manner interfering with.restraining, or coercing employees in the exercise of therights guaranteed them by the Act.2. Take the following affirmative action:(a) Offer Raymond Cikan immediate and full reinstate-ment to a mechanic position or. if such position no longerexists, to a substantially equivalent position without preju-dice to his seniority or other rights previously enjoyed. andmake him whole for any loss of pay due to the discrimina-tion practiced against him in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination or copying. all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its place of business in Chicago. Illinois. cop-ies of the attached notice marked "Appendix."': Copies ofsaid notice, on forms provided by Regional Director forRegion 13. shall, after being duly signed by Respondent'srepresentative. be posted by it immediately upon receiptthereof, and be maintained for a period of 60 consecutivedays thereafter, in conspicuous places. including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced. or covered b any othermaterial.(d) Notify the Regional Director for Region 13. irl writ-ing, within 20 days from the date of this Order. what stepsit has taken to comply herewith.nI In the event no exceptions are filed as provided hy Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as pros ided n Sec 102.48of the Rules and Regulations. he adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall he deemedwaived for all purposes.1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."163